DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-10 have been allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 1-2) of 12/03/2021, terminal disclaimer review decision-approved on 12/06/2021 and closet prior art of record Yoshioka (US20150263394A1).
Yoshioka discloses the power supply device has an electrode connecting section which is provided with a first slide plate which slides over one side of a battery cell assembly from one end so as to connect positive electrodes to first voltage detection terminals. A second slide plate of electrode connecting section is slid over one side of the battery cell assembly from the other end so as to connect negative electrodes to second voltage detection terminals.
	In regards to claim 1, Yoshioka either individually or in combination with other prior art fails to teach or render obvious a plurality of battery cells stacked on one another and respectively having electrode leads protruding on at least one side thereof; and a bus bar assembly configured to electrically connect the electrode leads of the plurality of battery cells and having at least one lead slot through which electrode leads of two battery cells adjacent to each other pass in common, wherein the bus bar assembly includes: a bus bar frame configured to cover the plurality of battery cells and having the at least one lead slot; at least one mounting protrusion extending from a front surface of the bus bar frame; a board mounting portion formed in a front surface of the bus bar frame; and at least one bus bar mounted to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662